Exhibit 10.15

AMENDMENT No. 2

TO

AGREEMENT FOR INVENTORY FINANCING

This Amendment No. 2 (“Amendment”) to the Agreement for Inventory Financing is
made as of May 9, 2004 by and by and among PC Connection, Inc., duly organized
under the laws of the State of Delaware (“PC Connection”), Merrimack Services
Corporation, a corporation, duly organized under the laws of the State of
Delaware (“Merrimack”), GovConnection, Inc., a corporation, duly organized under
the laws of the State of Delaware (“GovConnection”), MoreDirect, Inc., a
corporation, duly organized under the laws of the State of Delaware
(“MoreDirect”), (Merrimack, GovConnection and MoreDirect are referred to herein
as a “Customer” or, collectively, the “Customers”) and IBM Credit LLC, a
Delaware limited liability company (“IBM Credit”).

RECITALS:

A. PC Connection, the Customers and IBM Credit have entered into that certain
Agreement for Inventory Financing dated as of October 31, 2002 (as amended,
modified or supplemented from time to time, the “Agreement”).

B. The parties have agreed to modify the Agreement as more specifically set
forth below, upon and subject to the terms and conditions set forth herein.

AGREEMENT

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Customers and IBM Credit hereby agree as follows:

Section 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Agreement.

Section 2. Amendment. The Agreement is hereby amended as follows:

Attachment E to the Agreement for Inventory Financing is hereby amended by
deleting such Attachment E in its entirety and substituting, in lieu thereof,
the Attachment E attached hereto. Such new Attachment E shall be effective
immediately. The change contained in the new Attachment E includes, without
limitation, the following:

(a) Subsection (d) In Transit, of Section 1. of Loan Status has been reduced
from up to 4 days to up to 2 days.

Section 3. Representations and Warranties. Each Customer makes to IBM Credit the
following representations and warranties all of which are material and are made
to induce IBM Credit to enter into this Amendment.

Section 3.1 Accuracy and Completeness of Warranties and Representations. All
representations made by each Customer in the Agreement were true and accurate
and complete in every respect as of the date made, and, as amended by this
Amendment, all representations made by each Customer in the Agreement are true,
accurate and complete in every material respect as of the date hereof, and do
not fail to disclose any material fact necessary to make representations not
misleading.

Section 3.2 Violation of Other Agreements. The execution and delivery of this
Amendment and the performance and observance of the covenants to be performed
and observed hereunder do not



--------------------------------------------------------------------------------

violate or cause any Customer not to be in compliance with the terms of any
agreement to which each Customer is a party.

Section 3.3 Litigation. Except as has been disclosed by any Customer to IBM
Credit in writing, there is no litigation, proceeding, investigation or labor
dispute pending or threatened against any Customer, which, if adversely
determined, would materially adversely affect any Customer’s ability to perform
any of each Customer’s obligations under the Agreement and the other documents,
instruments and agreements executed in connection therewith or pursuant hereto.

Section 3.4 Enforceability of Amendment. This Amendment has been duly
authorized, executed and delivered by each Customer and is enforceable against
each Customer in accordance with its terms.

Section 4. Ratification of Agreement. Except as specifically amended hereby, all
of the provisions of the Agreement shall remain unamended and in full force and
effect. Each Customer hereby ratifies, confirms and agrees that the Agreement,
as amended hereby, represents a valid and enforceable obligation of each
Customer, and is not subject to any claims, offsets or defenses.

Section 5. Governing Law. This Amendment shall be governed by and interpreted in
accordance with the laws which govern the Agreement.

Section 6. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original and all of which shall
constitute one agreement.

IN WITNESS WHEREOF, this Amendment has been executed by duly authorized officers
of the undersigned as of the day and year first above written.

 

MoreDirect, Inc.     Merrimack Services Corporation By:  

/s/ Scott J. Modist

    By:  

/s/ Jack L. Ferguson

Print Name:  

Scott J. Modist

    Print Name:  

Jack L. Ferguson

Title:  

CFO

    Title:  

Treasurer

Date:  

5/6/04

    Date:  

5/3/04

GovConnection, Inc.     IBM Credit LLC By:  

/s/ Gary Anderson

    By:  

/s/ Thomas Harahan

Print Name:  

Gary Anderson

    Print Name:  

Thomas Harahan

Title:  

Treasurer

    Title:  

Manager

Date:  

5/3/04

    Date:  

5/10/04



--------------------------------------------------------------------------------

Acknowledged and Agreed to By: PC Connection, Inc.

By:

 

/s/ Gary Anderson

Print Name:

 

Gary Anderson

Title:

 

Director Financial Services

Date:

 

5/3/04